Broyles, P. J.
1. The' court erred in admitting in evidence, over timely and appropriate objections of the defendant, certain letters written by the defendant to a brokerage Arm which at the time of the writing of the letters had no connection with the plaintiff brokerage Arm.-
2. The plaintiffs contended that under section 3587 of the Civil Code of 1910 they were entitled to commissions on all goods sold through them to the defendant and accepted by the latter, irrespective of whether the goods were ever delivered. On the other hand, it was the defendant’s contention that it had a special contract with the plaintiffs, under which the latter were to receive commisions on such goods only as were delivered to the former. There was evidence to support each of these contentions, and it was not clear what was the actual understanding and intention of the parties in this respect. This question, therefore, should have been submitted to the jury, and the court erred in directing a verdict in favor of the plaintiffs.

Judgment reversed.


JenlUns and Bloodworth, J.J., concur.